Title: To John Adams from François Adriaan Van der Kemp, 17 March 1790
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Kingston 17. March 1790

After your Excellency’s advice, for which I am much obliged, I wrote, by this Sloop, to his Excellency the President, State the affair, and requested his interference so far, as He maÿ think proper, and I flatter my Self, that it wil be promoted bÿ you in the Same manner.  But this occasion Sir! is to favourable, not to make use of it, in enlarging—for a moment upon a particular article of your favour—Perhaps, Some time or other, you Excellencÿ maÿ find leisure, to gratifÿ mÿ curiosity, and honour me with a farther communication of his thoughts upon a matter, if al not interestful to us, Surelÿ not indifterent, and certainly of the highest moment to our Posterity—perhaps to our children.  Ought I remember that a hereditarÿ Senat is this subject.
Permit me before to reflect Sir! that what you please, to call complements received from Europe, is really no more than homage paid to truth—of So more value, because I am persuaded, that most of them, who paid that tribute, were made Proselytes to a doctrine, of which they had; before, none of very confuse ideas—this, I candidly allow, was my case, who, meaning to be an adept in the Doctrine of Republican Government, was Soon convinced, that I was not initiated in this So Simple mÿsterÿ—now it is revealed, and by this cynosure I made such progress in a Short time, that I dare guess to be not a great difference between our thoughts upon the Stability of and the degree of civil Liberty in herring in last French Revolution—I should have desired Sir! there you had given So open and candid, morning warnings to the Americans in regard, what theÿ have to do, and to fear if they chuse to preserve their Political independencÿ and civil Liberty, though some of these warnings maÿ, at first view, be very disagreeable to Short–Sighted—interested—or ambitious Americans. There you, more than once and I Sincerilÿ believe, upon solid reasonings upon experience, intimate your fears—that the elections of Presidents and Senators will not be continued—for a long time, without corruption—sedition &c there you Showed with a finger a remedÿ—against—it in your opinion—necessarÿ though otherwise not desirable—I should have desired that Mr. Adams had discussed this matter a little farther, and explained—how this chance wil or can be introduced—without Sedition—and civil war—and in wat manner that hereditarÿ Senate wil be continued after his first creation. Whether the same reasonings wil not be as conclusive against the elections of the house of representatives, as wel against the Senator and President?  being there perhaps So much reason for fear of briberÿ and corruption—when but one representative can be chosen for 30. or 90000 citisens
But Sir! it seems not alone, the introduction wil meet the difficulties—feared be elections consequences “of the most Serious nature will be unavoidable by the continuation. Shall the ofspring of certain Families—the Possessors of a certain tract of Land be chosen for the first hereditary Senators? or shall the Legislatives Bodies—or Executive Power of the different states makes choice of a certain number?  In case of a vacant Seed—Who Shal have the power of creating a New Senator or Peer? the President? the Senate? the house of Representatives? or both Houses of all the three?  Perhaps it would be of utility to the United States, if Kentuckÿ and Vermont, acknowledged as independent States, in alliance with us, could be persuaded to try what succes From a hereditarÿ president and Senators with a house of representatives might accrue to the State, in removing briberÿ—corruption and editions, in promoting civil libertÿ—
Should it not be more desirable Sir! Supposing that the elections of a President and Senators—for one or more ÿears, was preferably in case such elections could be effected without fear for briberÿ—sedition—to dismember the commonwealth—in two or more RoyalGovr independent Governments—as Soon as the population, opulence and commerce was increased to that degree, that everÿ part—could be compared to the Whole at present? Would it not be easier to preserve peace between two, threee, or more states upon the Continent—than between 19 or fifteen States—of Such different interests—united together by a feeble fee—in the possession of such a population opulence and commerce, as wil be the case in half a centurÿ—but more than enough, if your Excellency is not discontent with it, and excuse the trouble I had occasioned. being persuaded, that Your Excellency may receive more elaborate and useful Political Productions, and offerings of Services—though I dare adfirm, that not one of them, wil be with higher and Sinceres esteem and respect, than I.
Sir! / Your Excellency’s most obedient / and obliged Servant
Fr Adr. Vanderkemp